DETAILED ACTION 
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/10/2021, and 01/31/2022 have being considered by the examiner.

Claim Objections
Claim 16, is objected to because of the following informalities:
In claim 16, Line 3 respectively the term “capacitance change into digital touch sensing data” should be changed to, “capacitance change into digital touch sensing data;” for typographical/grammar issues.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  

Claims 1, and 9-10, recites limitations that use words like “means” (or “step”) or similar terms with functional language but do not invoke 35 U.S.C. 112(f):
Claim 1, and 10; recites the limitation, “a sensing circuit unit configured to…...” [Line 3 and 7].
Claim 9; recites the limitation, “the sensing circuit unit senses a capacitance…...” [Line 2].
Such claim limitation(s) is/are:
(i) “the sensing circuit unit”….” have a structure associated with it a circuit.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 8, recites limitations that use words like “means” (or “step”) or similar terms with functional language and do invoke 35 U.S.C. 112(f):

Claim 8; recites the limitation, “a driving signal output unit configured to…...” [Line 2].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
After a careful analysis, as disclosed above, and a careful review of the specification the following limitations in claim 8, shows:

(i) “a driving signal output unit” (Fig. 7, #410. Paragraph [0119 and 0125]- a driving signal output unit is described as the driving signal output unit 410 outputs touch driving signals to the driving electrodes TE through the first touch driving lines TL1. In FIG. 7, although the second touch driving lines TL2 are omitted for convenience of description, the driving signal output unit 410 outputs touch driving signals to the driving electrodes TE through the second driving lines TL2. The touch driving signal may include a plurality of pulses. [00121] The driving signal output unit 410 may output touch driving signals to the first driving lines TL1 and the second driving lines TL2 in a predetermined order. For example, the driving signal output unit 410 may sequentially output touch driving signals from the driving electrodes TE of the first column C1 disposed at the leftmost side of the touch sensing area TSA to the driving electrodes TE of the fifth column C5 disposed at the rightmost side of the touch sensing area TSA. The touch controller 440 controls the driving timings of the driving signal output unit 410, the sensing circuit unit 420, and the analog-to-digital converter 430. The touch controller 440 may output timing signals for synchronization of the driving signal output unit 410, the sensing circuit unit 420, and the analog-to-digital converter 430 to the driving signal output unit 410, the sensing circuit unit 420, and the analog-to-digital converter 430, respectively as a black box. (wherein the driving signal output unit do not have sufficient structure associated with it.).).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 along with its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8; recites the limitation, “a driving signal output unit configured to…...” [Line 2].
Claim 8 respectively invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed functions. The specification does not provide sufficient details such that one of the ordinary skills in the art would understand which structure performed(s) the claimed function since a driving signal output unit do not have a structure associated with it.   
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 along with its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed function in the recited limitation of Claim 8 “a driving signal output unit configured to…...” [Line 2].
The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa et al. (US 20140210776 A1), hereinafter referenced as Kuroiwa in view of YAMADA et al. (US 20190146612 A1), hereinafter referenced as YAMADA.


Regarding claim 1, Kuroiwa teaches a touch sensing device (Fig. 1-3, #1 called a mobile terminal. Paragraph [0085]), comprising: 
touch electrodes (Fig. 3, #20 and #21 called first driving electrodes and first detection electrodes. Paragraph [0089]-Kuroiwa discloses the touch panel #11 is configured such that intersection capacitances #22 are formed in a matrix at intersecting portions of a plurality of first driving electrodes #20 and a plurality of first detection electrodes #21.); 
a sensing circuit unit (Fig. 3, #70 called a detection circuit. Paragraph [0093 and 0097]) configured to sense a capacitance change value of each of a plurality of touch nodes formed by the touch electrodes (Fig. 1-5. Paragraph [0097]-Kuroiwa discloses when a finger or the like is present in the vicinity of the intersection capacitance 22, a synthetic capacitance value of the intersecting portion (wherein the intersecting portion is the node) is reduced due to floating capacitance caused thereby. For example, in case that the synthetic capacitance value of the intersecting portion of the detection electrode 21 is reduced as much as a capacitance value Cf, charges which are input to the operational amplifier 103 of the detection electrode 21 become Vy.times.(Cxy-Cf), and a decrease in the level of the output VOUT of the operational amplifier 103 becomes smaller than in a case where a finger is not present in the intersecting portion. A distinction between touch and non-touch in the intersecting portion can be made depending on the difference between the output voltages.);
an analog-digital converter (Fig. 1-5, #80 called an analog-to-digital conversion circuit (ADC). Paragraph [0093]) configured to output the capacitance change value of each of the plurality of touch nodes as digital touch sensing data (Fig. 1-5. Paragraph [0093]-Kuroiwa discloses the touch panel controller 6 includes a driving circuit 60 that outputs a driving voltage to the driving terminals 40 and 41, and a detection circuit (DTC) 70 that forms a detection signal by a potential change appearing in each of the detection terminals 50 and 51. The detection signal formed in the detection circuit 70 is converted from an analog signal to a digital signal by an analog-to-digital conversion circuit (ADC) 80. Further in paragraph [0097]-Kuroiwa discloses a distinction between touch and non-touch in the intersecting portion (wherein the intersecting portion is the node) can be made depending on the difference between the output voltages. In reality, the output voltage VOUT is converted into detection data of a digital value by the ADC 80, is buffered to the RAM 81 in correlation with the arrangement of the intersection capacitances 22, and is used for the sub processor 7 to perform a coordinate arithmetic operation or the like, for example, in detection frame units.).
Kuroiwa fail to explicitly teach a touch data compensator configured to analyze the touch sensing data to calculate a touch area ratio and configured to compensate for the touch sensing data according to the touch area ratio.  
However, YAMADA explicitly teaches a touch data compensator (Fig. 1-3, #141 called an image data calculation unit. Paragraph [0046]) configured to analyze the touch sensing data to calculate a touch area ratio (Fig. 1-9. Paragraph [0053]-YAMADA discloses the coefficient information values each correspond to different sets of one of the sections 112 and one of the detection terminals 151. Each of the coefficient information values represents a ratio of an amount of electric charge detected through the detection terminals 151 of a corresponding set to an amount of electric charge charged in the section 112 of the corresponding set. Further in paragraph [0055]-YAMADA discloses a horizontal area ratio table 161Y illustrated in FIGS. 5 and 6 represents a ratio of an area of the horizontal electrode 150-EY in one section 112 (in FIG. 2) contributing to capacitance to a total area of the electrodes 150 in the section 112 contributing to the capacitance. Further in paragraph [0098]-YAMADA discloses the image data calculation unit 141 calculates image data values based on detection values detected at the detection terminals 151 and coefficient information values.) and configured to compensate for the touch sensing data according to the touch area ratio (Fig. 1-9. Paragraph [0099]-YAMADA discloses according to the present embodiment, by executing the calculation loop, the image data calculation unit 141 calculates a comparison value for each of the detection terminals 151 based on a comparison between a computation value and a detection value, and calculates image data values by adjusting initial image data values based on the computation values. Further, by considering a difference between a computation value and a detection value, image data values of the sections 112 can be accurately calculated. Further in paragraph [0100]-YAMADA discloses according to the present embodiment, because a computation value and an adjustment value (wherein the adjustment value is the compensating value) are calculated based on coefficient information values each representing a ratio (Wherein the ratio is the touch area ration) of an amount of electric charge detected at a corresponding detection terminal 151 of all detection terminals 151, to an amount of electric charge charged in a corresponding section 112 of all sections 112, image data values can be accurately calculated by reflecting actual physical flow of electric charge. Please also read paragraph [0101]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kuroiwa of having a touch sensing device, comprising: touch electrodes: a sensing circuit unit configured to sense a capacitance change value of each of a plurality of touch nodes formed by the touch electrodes: an analog-digital converter configured to output the capacitance change value of each of the plurality of touch nodes as digital touch sensing data, with the teachings of YAMADA of having wherein a touch data compensator configured to analyze the touch sensing data to calculate a touch area ratio and configured to compensate for the touch sensing data according to the touch area ratio. 
Wherein having Kuroiwa`s a touch system wherein a touch data compensator configured to analyze the touch sensing data to calculate a touch area ratio and configured to compensate for the touch sensing data according to the touch area ratio.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization and accuracy in touch detection, since both Kuroiwa and YAMADA capacitive touch systems. Wherein Kuroiwa capacitive touch system wherein the touch panel controller, and the sub processor are not limited to be configured in a single chip, but may be formed in multi-chips or may be individually formed in semiconductor integrated circuits, while YAMADA capacitive touch system in which image data values can be more accurately calculated.  Please see Kuroiwa et al. (US 20140210776 A1), Paragraph [0126] and YAMADA et al. (US 20190146612 A1), Paragraph [0104].

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa et al. (US 20140210776 A1), hereinafter referenced as Kuroiwa in view of YAMADA et al. (US 20190146612 A1), hereinafter referenced as YAMADA and in further view of Bye (US 20180217713 A1), hereinafter referenced as Bye.

Regarding claim 7, Kuroiwa in view of YAMADA teaches the touch sensing device of claim 1, Kuroiwa further teaches wherein the touch electrodes include driving electrodes and sensing electrodes intersect each other (Fig. 3, #20 called first driving electrodes. Paragraph [0055 and 0089]), and the plurality of touch nodes correspond to intersections of the driving electrodes and the sensing electrodes (Fig. 1-5. Paragraph [0097]-Kuroiwa discloses when a finger or the like is present in the vicinity of the intersection capacitance 22, a synthetic capacitance value of the intersecting portion (wherein the intersecting portion is the node) is reduced due to floating capacitance caused thereby. For example, in case that the synthetic capacitance value of the intersecting portion of the detection electrode 21 is reduced as much as a capacitance value Cf, charges which are input to the operational amplifier 103 of the detection electrode 21 become Vy.times.(Cxy-Cf), and a decrease in the level of the output VOUT of the operational amplifier 103 becomes smaller than in a case where a finger is not present in the intersecting portion. A distinction between touch and non-touch in the intersecting portion can be made depending on the difference between the output voltages.).
 Kuroiwa in view of YAMADA fail to explicitly teach wherein the touch electrodes include driving electrodes and sensing electrodes electrically separated from each other.
However, Bye explicitly teaches wherein the touch electrodes include driving electrodes and sensing electrodes electrically separated from each other (Fig. 1-4. Paragraph [0038]-Bye discloses row electrodes 202a-202n and column electrodes 204a-204n of touch sensor 104 are electrically coupled to touch sensor controller 106 by connecting lines 108 and connections 112. Row electrodes 202 and column electrodes 204 are disposed in a grid pattern in which row electrodes 202 and column electrodes intersect in plan view, the respective electrodes at an intersection are physically separated (e.g., by an intervening dielectric material disposed between row electrodes 202 and column electrodes 204 (wherein the dielectric material (insulator) electrically separates the row electrodes and column electrodes from each other ) at least at the locations of the intersections.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kuroiwa in view of YAMADA of having a touch sensing device, comprising: touch electrodes: a sensing circuit unit configured to sense a capacitance change value of each of a plurality of touch nodes formed by the touch electrodes: an analog-digital converter configured to output the capacitance change value of each of the plurality of touch nodes as digital touch sensing data, with the teachings of Bye of having wherein the touch electrodes include driving electrodes and sensing electrodes electrically separated from each other, and the plurality of touch nodes correspond to intersections of the driving electrodes and the sensing electrodes. 
Wherein having Kuroiwa`s a touch system wherein the touch electrodes include driving electrodes and sensing electrodes electrically separated from each other.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization and accuracy in touch detection, since both Kuroiwa and Bye capacitive touch systems. Wherein Kuroiwa capacitive touch system wherein the touch panel controller, and the sub processor are not limited to be configured in a single chip, but may be formed in multi-chips or may be individually formed in semiconductor integrated circuits, while Bye capacitive touch system wherein due to the close proximity of electrodes 202 and 204 to display 200, touch sensor 104 is particularly susceptible to the periodic noise that occurs in conjunction with displaying images on display 200.  Please see Kuroiwa et al. (US 20140210776 A1), Paragraph [0126] and Bye (US 20180217713 A1), Paragraph [0055].


Regarding claim 8, Kuroiwa and YAMADA in view of Bye teaches the touch sensing device of claim 7, Kuroiwa further teaches further comprising: a driving signal output unit (Fig. 3, #60 called driving circuits. Paragraph [0031]) configured to apply touch driving signals to the driving electrodes (Fig. 3. Paragraph [0031]-Kuroiwa discloses the touch panel having intersection capacitances (22) formed in a matrix at intersecting portions of a plurality of first driving electrodes (20) and a plurality of first detection electrodes (21). The touch panel controller includes driving terminals (40 and 41) which are individually connected to the first driving electrodes and the second driving electrode, detection terminals (50 and 51) which are individually connected to the first detection electrodes and a portion of which is connected in common to the second detection electrodes, driving circuits (60) that provide driving voltages to the driving terminals in a predetermined order, detection circuits (70) that form detection signals by potential changes appearing in the plurality of detection terminals in synchronization with driving of the driving terminals, and a control circuit (90) capable of switching detection characteristics of the detection circuits in accordance with the detection from the touch panel display portion and the detection from the touch key input portion.).  

Regarding claim 9, Kuroiwa and YAMADA in view of Bye teaches the touch sensing device of claim 7, Kuroiwa further teaches wherein the sensing circuit unit senses a capacitance change value of each of the plurality of touch nodes through each of the sensing electrodes (Fig. 1-5. Paragraph [0097]-Kuroiwa discloses when a finger or the like is present in the vicinity of the intersection capacitance 22, a synthetic capacitance value of the intersecting portion (wherein the intersecting portion is the node) is reduced due to floating capacitance caused thereby. For example, in case that the synthetic capacitance value of the intersecting portion of the detection electrode 21 is reduced as much as a capacitance value Cf, charges which are input to the operational amplifier 103 of the detection electrode 21 become Vy.times.(Cxy-Cf), and a decrease in the level of the output VOUT of the operational amplifier 103 becomes smaller than in a case where a finger is not present in the intersecting portion. A distinction between touch and non-touch in the intersecting portion can be made depending on the difference between the output voltages.).   


Regarding claim 10, Kuroiwa teaches a display device (Fig. 3, #1A called a touch panel display. Paragraph [0031]), comprising: a display unit (Fig. 3, #10 called a dot matrix-type display panel. Paragraph [0031]) including a display area displaying an image (Fig. 1-3, #3 called a touch panel display portion. Paragraph [0085]-Kuroiwa discloses a mobile terminal 1 shown in the same drawing has a touch panel display portion 3 formed on the surface of a housing 2 as a display region and a touch key input portion 4 formed thereon as a button region. A dot matrix-type display panel, for example, a liquid crystal panel 10 and a touch panel 11 are formed in the touch panel display portion 3 so as to overlap each other.); 
a touch sensing unit (Fig. 1-3, #11 called a touch panel. Paragraph [0085]) overlapping the display area and including a touch sensing area having touch electrodes (Fig. 1-3. Paragraph [0085]-Kuroiwa discloses a dot matrix-type display panel, for example, a liquid crystal panel 10 and a touch panel 11 are formed in the touch panel display portion 3 so as to overlap each other.); 
and a touch driving circuit (Fig. 2-3, #6 called a touch panel controller (TPC). Paragraph [0086]) electrically connected to the touch electrodes (Fig. 2-3. Paragraph [0052]-Kuroiwa discloses a touch panel controller (6, FIG. 3) performs touch detection by driving the touch panel display portion (3) and the touch key input portion (4).), 
wherein the touch driving circuit (Fig. 2-3, #6 called a touch panel controller (TPC). Paragraph [0086]) includes: a sensing circuit unit (Fig. 3, #70 called a detection circuit. Paragraph [0093 and 0097]) configured to sense a capacitance change value of each of a plurality of touch nodes formed by the touch electrodes (Fig. 1-5. Paragraph [0097]-Kuroiwa discloses when a finger or the like is present in the vicinity of the intersection capacitance 22, a synthetic capacitance value of the intersecting portion (wherein the intersecting portion is the node) is reduced due to floating capacitance caused thereby. For example, in case that the synthetic capacitance value of the intersecting portion of the detection electrode 21 is reduced as much as a capacitance value Cf, charges which are input to the operational amplifier 103 of the detection electrode 21 become Vy.times.(Cxy-Cf), and a decrease in the level of the output VOUT of the operational amplifier 103 becomes smaller than in a case where a finger is not present in the intersecting portion. A distinction between touch and non-touch in the intersecting portion can be made depending on the difference between the output voltages.);
an analog-digital converter (Fig. 1-5, #80 called an analog-to-digital conversion circuit (ADC). Paragraph [0093]) configured to output the capacitance change value of each of the plurality of touch nodes as digital touch sensing data (Fig. 1-5. Paragraph [0093]-Kuroiwa discloses the touch panel controller 6 includes a driving circuit 60 that outputs a driving voltage to the driving terminals 40 and 41, and a detection circuit (DTC) 70 that forms a detection signal by a potential change appearing in each of the detection terminals 50 and 51. The detection signal formed in the detection circuit 70 is converted from an analog signal to a digital signal by an analog-to-digital conversion circuit (ADC) 80. Further in paragraph [0097]-Kuroiwa discloses a distinction between touch and non-touch in the intersecting portion (wherein the intersecting portion is the node) can be made depending on the difference between the output voltages. In reality, the output voltage VOUT is converted into detection data of a digital value by the ADC 80, is buffered to the RAM 81 in correlation with the arrangement of the intersection capacitances 22, and is used for the sub processor 7 to perform a coordinate arithmetic operation or the like, for example, in detection frame units.).
Kuroiwa fail to explicitly teach a touch data compensator configured to analyze the touch sensing data to calculate a touch area ratio and configured to compensate for the touch sensing data according to the touch area ratio.   
However, YAMADA explicitly teaches a touch data compensator (Fig. 1-3, #141 called an image data calculation unit. Paragraph [0046]) configured to analyze the touch sensing data to calculate a touch area ratio (Fig. 1-9. Paragraph [0053]-YAMADA discloses the coefficient information values each correspond to different sets of one of the sections 112 and one of the detection terminals 151. Each of the coefficient information values represents a ratio of an amount of electric charge detected through the detection terminals 151 of a corresponding set to an amount of electric charge charged in the section 112 of the corresponding set. Further in paragraph [0055]-YAMADA discloses a horizontal area ratio table 161Y illustrated in FIGS. 5 and 6 represents a ratio of an area of the horizontal electrode 150-EY in one section 112 (in FIG. 2) contributing to capacitance to a total area of the electrodes 150 in the section 112 contributing to the capacitance. Further in paragraph [0098]-YAMADA discloses the image data calculation unit 141 calculates image data values based on detection values detected at the detection terminals 151 and coefficient information values.) and configured to compensate for the touch sensing data according to the touch area ratio (Fig. 1-9. Paragraph [0099]-YAMADA discloses according to the present embodiment, by executing the calculation loop, the image data calculation unit 141 calculates a comparison value for each of the detection terminals 151 based on a comparison between a computation value and a detection value, and calculates image data values by adjusting initial image data values based on the computation values. Further, by considering a difference between a computation value and a detection value, image data values of the sections 112 can be accurately calculated. Further in paragraph [0100]-YAMADA discloses according to the present embodiment, because a computation value and an adjustment value (wherein the adjustment value is the compensating value) are calculated based on coefficient information values each representing a ratio (Wherein the ratio is the touch area ration) of an amount of electric charge detected at a corresponding detection terminal 151 of all detection terminals 151, to an amount of electric charge charged in a corresponding section 112 of all sections 112, image data values can be accurately calculated by reflecting actual physical flow of electric charge. Please also read paragraph [0101]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kuroiwa of having a display device, comprising: a display unit including a display area having pixels displaying an image; a touch sensing unit overlapping the display area and including a touch sensing area having touch electrodes; and a touch driving circuit electrically connected to the touch electrodes, wherein the touch driving circuit includes: a sensing circuit unit configured to sense a capacitance change value of each of a plurality of touch nodes formed by the touch electrodes; an analog-digital converter configured to output the capacitance change value of each of the plurality of touch nodes as digital touch sensing data, with the teachings of YAMADA of having wherein a touch data compensator configured to analyze the touch sensing data to calculate a touch area ratio and configured to compensate for the touch sensing data according to the touch area ratio. 
Wherein having Kuroiwa`s a touch system wherein a touch data compensator configured to analyze the touch sensing data to calculate a touch area ratio and configured to compensate for the touch sensing data according to the touch area ratio.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization and accuracy in touch detection, since both Kuroiwa and YAMADA capacitive touch systems. Wherein Kuroiwa capacitive touch system wherein the touch panel controller, and the sub processor are not limited to be configured in a single chip, but may be formed in multi-chips or may be individually formed in semiconductor integrated circuits, while YAMADA capacitive touch system in which image data values can be more accurately calculated.  Please see Kuroiwa et al. (US 20140210776 A1), Paragraph [0126] and YAMADA et al. (US 20190146612 A1), Paragraph [0104].
Kuroiwa in view of YAMADA fail to explicitly teach a display area having pixels displaying an image.
However, Bye explicitly teaches a display area having pixels displaying an image (Fig. 1. Paragraph [0039]-Bye disclose display 200 contains pixels and circuitry for displaying an image.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kuroiwa in view of YAMADA of having a display device, comprising: a display unit including a display area having pixels displaying an image; a touch sensing unit overlapping the display area and including a touch sensing area having touch electrodes; and a touch driving circuit electrically connected to the touch electrodes, wherein the touch driving circuit includes: a sensing circuit unit configured to sense a capacitance change value of each of a plurality of touch nodes formed by the touch electrodes; an analog-digital converter configured to output the capacitance change value of each of the plurality of touch nodes as digital touch sensing data, with the teachings of Bye of having wherein a display area having pixels displaying an image. 
Wherein having Kuroiwa`s a touch system wherein a display area having pixels displaying an image.
The motivation behind the modification would have been to obtain a touch display system that enhances miniaturization, image displayed and accuracy in touch detection, since both Kuroiwa and Bye capacitive touch systems. Wherein Kuroiwa capacitive touch system wherein the touch panel controller, and the sub processor are not limited to be configured in a single chip, but may be formed in multi-chips or may be individually formed in semiconductor integrated circuits, while Bye capacitive touch system wherein due to the close proximity of electrodes 202 and 204 to display 200, touch sensor 104 is particularly susceptible to the periodic noise that occurs in conjunction with displaying images on display 200.  Please see Kuroiwa et al. (US 20140210776 A1), Paragraph [0126] and Bye (US 20180217713 A1), Paragraph [0055].



Allowable Subject Matter
Claims 2, and 11, along with their dependent claims 3-6, and 11-15 respectively are therefrom objected to as being dependent upon rejected base claims, claim 1, and 10, respectively but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, once the claim rejections are overcome.
Claim 16, an independent claim comprises of allowable subject matter that the prior arts were not found to read in combination on the claim limitations, therefore claim 16 along with its dependent claims 17-20 would be allowable once the claim objections are overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior arts fail to explicitly teach, wherein the touch data compensator determines the touch sensing data to be effective touch data when the touch sensing data is equal to or greater than a threshold value, 
and calculates the number of the effective touch data relative to the number of the plurality of touch nodes as the touch area ratio, as claimed in claim 2.

Regarding claim 11, the prior arts fail to explicitly teach, wherein the touch data compensator determines touch sensing data to be effective touch data when the touch sensing data is equal to or greater than a threshold value, 
and calculates the number of the effective touch data relative to the number of the plurality of touch nodes as the touch area ratio, as claimed in claim 11.


Regarding claim 16, the prior arts fail to explicitly teach, Calculating the number of the effective touch data relative to the number of the plurality of touch nodes as a touch area ratio, as claimed in claim 16.




Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	JUNG (US 20210255729 A1)- The present disclosure allows increasing the sensing sensitivity or the perception rate for a hovering active pen using a threshold value...... ...... Fig. 1. Abstract.
(b)	Chen et al. (US 20210191596 A1)- The present disclosure provides a touch data processing method, a device and a storage medium. Here, the touch data processing method includes: acquiring a first touch signal detected by a touch screen during a first detection period, and obtaining a first finger model according to the first touch signal.............. Fig. 1-3. Abstract.
(c)	WANG (US 20190391723 A1)- The present disclosure provides a touch recognition method and a touch device. The touch recognition method is applied to a touch panel including a first touch region, and the method includes: judging whether a position of a first touch is located in the first touch region; and in response to the position of the first touch being located in the first touch region, judging whether the first touch is a mistaken touch or an effective touch according to a type of the first touch region and a parameter of the first touch selected based on the type of the first touch region................ Fig. 1-3. Abstract.
(d)	CHURCH et al. (US 20180224964 A1)- A capacitive touch sensor device comprising set of crossing X and Y electrodes whose crossing points form a two-dimensional array of nodes which define a touch sensitive area. As well as the main electrode spines which cross, referred to as zeroth order electrode branches, the electrodes have higher order branches, some of which interdigitate. It is therefore possible to produce an electrode pattern in which the self-capacitances of the X and Y electrodes have a certain ratio, e.g. unity, and thereby compensate for the aspect ratio of the touch sensitive area, and/or to have a certain absolute value, e.g. in order not to overload a touch-sensor controller to which the sensor is to be connected................ Fig. 1-3. Abstract.
(e)	Kim et al. (US 20180204035 A1)- An apparatus and method for recognizing a fingerprint are provided. The apparatus includes a display device including a plurality of pixels configured to be turned on and off based on an image signal, a transparent cover disposed on the display device, the transparent cover including a touch surface through which a touch of a user is input, and a touch sensor configured to recognize a location of the touch through the touch surface................ Fig. 1-3. Abstract.
(f)	Drake et al. (US 20180059866 A1)- This application is directed to detecting touch events on a touch sensing surface coupled to a capacitive sense array and one or more force electrodes. The capacitive sense array includes a plurality of sense electrodes configured to provide a plurality of capacitive sense signals. The force electrodes are configured to provide one or more force signals. A subset of sense electrodes are determined to be associated with a candidate touch based on the capacitive sense signals and their associated baseline values. When force associated with the force signals is below a predetermined force threshold, the candidate touch is determined as an invalid touch (e.g., coverage by a water drop on an area of the touch sensing surface corresponding to the subset of sense electrodes). Baseline values are adjusted for the subset of sense electrodes for determining subsequent touch events associated with the subset of sense electrodes................. Fig. 1-3. Abstract.
(g)	Rhee et al. (US 20170147131 A1)- According to various embodiments of the present disclosure, an electronic device includes an input panel configured to sense a touch area corresponding to a touch manipulation of a user periodically. A processor is configured to set a reference area based on at least one first touch area and calculate a difference between a second touch area and the reference area. The processor further determines that a touch event occurs if the difference value is at least a first threshold value.................. Fig. 1-3. Abstract.
(h)	BOKMA et al. (US 20150346895 A1)- A low power can for device wake up and unlock is disclosed. The low power scan can include one or more algorithms used to detect a sequence and/or one or more gestures to wake up a processor and unlock the device for user interaction. A sequence and/or one or more gestures can be determined by a microcontroller and/or by a separate hardware component. The microcontroller can send a notification or a wake signal to the processor and/or switch the device from an idle to an active state. By detecting a sequence and one or more gestures in the microcontroller before powering on or waking up the processor, the amount of power consumed can be reduced and the battery life extended.................. Fig. 1-3. Abstract.
(i)	LEE et al. (US 20150169123 A1)- A method for driving a touch sensor controller is provided. The method includes receiving touch data from a touch sensor panel and performing interpolation on the received touch data using characterization parameters according to a size and location of a conductor to increase a number of touch data points................... Fig. 1-3. Abstract.
(j)	LEE et al. (US 20140160038 A1)- There are provided a touch sensing method and a touch sensing apparatus. The touch sensing method includes calibrating an offset value; obtaining sensed data from a panel unit, performing a difference operation on the sensed data and the offset value to calculate valid data, when the valid data is higher than a first threshold value, calculating a correlation value between the valid data and reference data, and comparing the correlation value with a second threshold value to determine whether to update the offset value and whether to filter the valid data................... Fig. 1-3. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628